UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. Annual Report February 28, 2013 Bright Rock Mid Cap Growth Fund Institutional Class Shares (BQMGX) Investor Class Shares (BQMIX) Bright Rock Quality Large Cap Fund Institutional Class Shares (BQLCX) Investor Class Shares (BQLIX) Investment Adviser Bright Rock Capital Management LLC 288 Union Street Rockland, Massachusetts 02370 Phone:1-866-273-7223 TABLE OF CONTENTS LETTERS TO SHAREHOLDERS 3 ALLOCATION OF PORTFOLIO HOLDINGS 6 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 36 NOTICE OF PRIVACY POLICY & PRACTICES 37 ADDITIONAL INFORMATION 38 Dear Shareholder: The last twelve months ended February 28, 2013, have been a challenging, yet rewarding period.While the Quality Large Cap Fund performed well over the period, our Mid Cap Growth Fund underperformed for much of the year. During the period, management of the Mid Cap Growth Fund was transitioned over to the Quality Large Cap team.As part of the transition, enhancements were made to the portfolio construction process.While retaining the core philosophy of the fund, we refined our definition of mid cap growth – making the fund a bit more style pure by tightening the market cap range and extending our growth bias.In addition, we integrated our quality process, into the mid cap selection criteria.We believe these enhancements, along with our new mid cap stock analyst, Brian Hillburn, CFA, could improve results.We look forward to sharing those results going forward. U.S. Economy The U.S. economy continued its slow advance forward.Although the fourth quarter of 2012 experienced almost no Gross Domestic Product (GDP) growth, the full year was reasonable at +1.6%.During the year unemployment rates moved lower, real wages inched higher and household net worth improved substantially.Perhaps most significant, housing, a laggard for the last five years, experienced major improvements – prices inched higher, home sales rose, inventories dropped, and distressed sales faded. U.S. Stocks Stocks rebounded in 2012 after lackluster performance in 2011, with the S&P 500 posting an impressive 16% return for the calendar year.For investors, the year was challenging.Stocks started the year off strong with the S&P 500 gaining an impressive 12.59% over the first three months.During the second quarter the European crisis once again took center stage affecting U.S. markets and sinking stocks.The S&P 500 returned -2.75% for the quarter.Massive central bank intervention on a global scale sent stocks soaring again in the third quarter with the S&P 500 returning 6.35%. In the fourth quarter concerns over the “Fiscal Cliff”, tax rates, and GDP growth, reversed performance. The S&P 500 closed out the final quarter with a loss (-.38%).The first two months of 2013 are tracking nicely.Year to date the S&P 500 is up 6.61% through February.For the twelve-month period ended February 28, 2013 the S&P 500 returned 13.46%. Quality Large Cap Fund Although our quality bias helped performance for the better part of the year ended February 28, 2013, returns mostly came down to good old fashion stock picking.Our Quality Large Cap Fund had a strong first half of the fiscal year but gave back a fair amount of relative performance in the second and third fiscal quarters. For the twelve month period ended February 28, 2013 the Quality Large Cap Fund – Institutional Class returned 13.44% versus the S&P 500 at 13.46%.The portfolio was underweight four of the top five performing sectors, with Telecom (also the best performing sector) the exception.Performance during the year came down to stock picking, where owning names such as Walt Disney (+31.79%), Comcast (+37.53%) and Aqua America (+34.22%) helped.A new addition, General Mills, also posted strong returns notching a 20.11% return in the last six months. 3 Energy was an area where we struggled.Apache, a long term holding, returned -30.56%.Investors sold shares on fears about the company’s growth profile and exposure to Egypt.National Oilwell Varco, also a long-term holding returned -16.85% as the company struggled to maintain its impressive backlog of orders. The Fund, through the first two months of 2013 is off to a good start, returning 7.27% through February 28, 2013 versus the S&P 500 at 6.61%. The strongest technology performer in 2013 has been Hewlett-Packard (+41.33%) as our thesis on improving operational issues starts to pay off.However in 2012 it was one of our worst performers.For the twelve month period ended February 28, 2013 the stock was down -18.39% Mid Cap Growth Fund The Mid Cap Growth Fund– Institutional Class struggled during the first half of the fiscal year returning -4.41% for the six months ended August 31, 2012.The second half of the year was stronger.The Fund posted a return of 8.20% for the six month period ended February 28, 2013.For the twelve month period ended February 28, 2013 the Fund returned 3.42% compared to its Russell Mid Cap Growth benchmark of 10.84%.Management of the Fund transitioned as of July 1st to the team that manages the Quality Large Cap Fund.Returns for the Fund during the first eight months, through February 28, 2013, under the team’s stewardship were 11.40%.Calendar year to date, through February 28, 2013, the Fund returned 7.44% versus the Russell Mid Cap Growth benchmark return of 7.23%. During the year ended February 28, 2013, strong stock selection in industrials, including Valmont Industries, Graco and JB Hunt, could not compensate for our overweight in the sector relative to the benchmark.Industrials remained our largest sector in the portfolio.In technology, stock selection, including Jack Henry and Associates, and Ansys helped performance as did a modest overweight relative to the benchmark. Looking Forward We continue to see good prospects for an improving global economy and the potential for the U.S. recovery to accelerate.Housing has staged an impressive turnaround, hiring has accelerated and real wages have been growing.The Federal Reserve remains committed to low rates for the foreseeable future and stocks appear reasonably priced.Headlines and political posturing aside, both political parties advanced their respective agendas with tax increases through the “Fiscal Cliff” negotiations and spending cuts through “Sequestration”.While these compromises are far from ideal, they do open the door for future progress.A financially stable U.S. could set the stage for the next global growth cycle. Sincerely, Doug Butler, CFA, CFP® Jason Lilly, CFA, CFP® David B. Smith, CFA Portfolio Manager Portfolio Manager Portfolio Manager 4 Opinions expressed are those of Bright Rock Capital Management, LLC and are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in mid cap companies can involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities can exhibit greater volatility. Additional risks include political, economic, and currency risks as well as differences in accounting methods. These risks can be greater for investments in emerging markets. The Fund will bear its share of the fees and expenses of investments in underlying funds or ETFs. Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds or ETFs. Because the Fund invests in ETFs, it is subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Fund may use options and futures contracts which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of the securities prices, interest rates and currency exchange rates. This investment may not be suitable for all investors. The Fund may engage in short sales, which couldresult in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. The Russell Midcap Growth Index measures the performance of the mid-cap growth segment of the U.S. equity universe. It includes those Russell Midcap Index companies with higher price-to-book ratios and higher forecasted growth values. The Russell Midcap Growth Index is constructed to provide a comprehensive and unbiased barometer of the mid-cap growth market and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true mid-cap growth market.The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Barclays Capital U.S. Intermediate Government Credit Index is a market value weighted performance benchmark for government and corporate fixed-rate debt issues with maturities between one and 10 years.The 3 Month T-Bill Index is an unmanaged index that measures the performance of the U.S., Treasury Bills with a maturity of three months and excludes commercial paper that may be purchased by accounts invested in this strategy.It is not possible to invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. Gross Domestic Product (GDP) refers to the market value of all final goods and services produced in a country in a given period. Past performance does not guarantee future results. Must be preceded or accompanied by a prospectus. The Bright Rock Funds are distributed by Quasar Distributors, LLC. 5 Bright Rock Funds Allocation of Portfolio Holdings as of February 28, 2013 (Unaudited) Bright Rock Mid Cap Growth Fund (% of Investments) Bright Rock Quality Large Cap Fund (% of Investments) 6 Bright Rock Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2012 - February 28, 2013). Actual Expenses The first line of each of the following tables provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each of the tables provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will 7 Bright Rock Funds Expense Examples (Unaudited) (Continued) not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Mid Cap Growth Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2012 – September 1, 2012 February 28, 2013 February 28, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Mid Cap Growth Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2012 – September 1, 2012 February 28, 2013 February 28, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2012 – September 1, 2012 February 28, 2013 February 28, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.98%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. Quality Large Cap Fund – Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value September 1, 2012 – September 1, 2012 February 28, 2013 February 28, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.23%, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. 8 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) Total Returns – For the Year Ended February 28, 2013 Annualized Since Since Six One Inception Inception Months Year (5/26/10) (1/17/12) Bright Rock Mid Cap Growth Fund – Institutional Class 8.20% 3.42% 10.31% N/A Bright Rock Mid Cap Growth Fund – Investor Class 8.86% 4.60% N/A 10.75% Russell Midcap Growth Total Return Index 11.23% 10.84% 16.64% 17.37% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The Russell Midcap Growth Total Return Index measures the performance of the mid-cap growth segment of U.S. equity universe. One cannot invest directly in an index. 9 Bright Rock Mid Cap Growth Fund Investment Highlights (Unaudited) (Continued) Bright Rock Mid Cap Growth Fund – Institutional Class Growth of $100,000 Investment Bright Rock Mid Cap Growth Fund – Investor Class Growth of $25,000 Investment *Inception Date 10 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) Total Returns – For the Year Ended February 28, 2013 Annualized Since Since Six One Inception Inception Months Year (5/26/10) (1/17/12) Bright Rock Quality Large Cap Fund – Institutional Class 8.35% 13.44% 14.13% N/A Bright Rock Quality Large Cap Fund – Investor Class 8.87% 14.34% N/A 18.94% S&P 500 Total Return Index 8.95% 13.46% 15.96% 17.87% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-273-7223. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graphs illustrate performance of a hypothetical investment made in the Fund and a broad-based securities index on May 26, 2010 and January 17, 2012, the inception dates of the Institutional and Investor classes, respectively. The graphs do not reflect any future performance. The S&P 500 Total Return Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. 11 Bright Rock Quality Large Cap Fund Investment Highlights (Unaudited) (Continued) Bright Rock Quality Large Cap Fund – Institutional Class Growth of $100,000 Investment Bright Rock Quality Large Cap Fund – Investor Class Growth of $25,000 Investment *Inception Date 12 Bright Rock Mid Cap Growth Fund Schedule of Investments February 28, 2013 Shares Value COMMON STOCKS – 98.53% Auto Components – 3.94% Gentex Corp. $ Capital Markets – 3.08% Eaton Vance Corp. Waddell & Reed Financial, Inc. Chemicals – 0.95% NewMarket Corp. Commercial Services & Supplies – 5.33% Copart, Inc. (a) Rollins, Inc. Distributors – 3.93% LKQ Corp. (a) Electrical Equipment – 4.26% AMETEK, Inc. Electronic Equipment, Instruments & Components – 2.27% Trimble Navigation Ltd. (a) Energy Equipment & Services – 3.61% CARBO Ceramics, Inc. Oceaneering International, Inc. Health Care Equipment & Supplies – 8.12% IDEXX Laboratories, Inc. (a) ResMed, Inc. Health Care Providers & Services – 1.89% HMS Holdings Corp. (a) Hotels, Restaurants & Leisure – 3.64% Panera Bread Co. (a) The accompanying notes are an integral part of these financial statements. 13 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2013 Shares Value Household Products – 4.13% Church & Dwight Co., Inc. $ IT Services – 5.17% Jack Henry & Associates, Inc. NeuStar, Inc. (a) Life Sciences Tools & Services – 2.28% Mettler-Toledo International, Inc. (a) Machinery – 11.23% Donaldson Co., Inc. Graco, Inc. Lincoln Electric Holdings, Inc. Valmont Industries, Inc. Wabtec Corp. Media – 2.08% AMC Networks, Inc. (a) Metals & Mining – 1.39% Royal Gold, Inc. Road & Rail – 4.98% JB Hunt Transport Services, Inc. Kansas City Southern Landstar System, Inc. Software – 15.03% ANSYS, Inc. (a) FactSet Research Systems, Inc. MICROS Systems, Inc. (a) SolarWinds, Inc. (a) Solera Holdings, Inc. Software Publishers – 0.97% TIBCO Software, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Bright Rock Mid Cap Growth Fund Schedule of Investments (Continued) February 28, 2013 Shares Value Specialty Retail – 7.18% PetSmart, Inc. $ Tractor Supply Co. Textiles, Apparel & Luxury Goods – 0.97% Under Armour, Inc. (a) Trading Companies & Distributors – 2.10% MSC Industrial Direct Co., Inc. TOTAL COMMON STOCKS (Cost $29,893,163) $ MONEY MARKET FUNDS – 0.59% Fidelity Institutional Money Market Portfolio, 0.122% (b) TOTAL MONEY MARKET FUNDS (Cost $203,783) Total Investments (Cost $30,096,946) – 99.12% Other Assets in Excess ofLiabilities – 0.88% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Variable rate security; the rate shown represents the rate at February 28, 2013. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 15 Bright Rock Quality Large Cap Fund Schedule of Investments February 28, 2013 Shares Value COMMON STOCKS – 98.82% Aerospace & Defense – 2.73% United Technologies Corp. $ Beverages – 2.73% PepsiCo, Inc. Capital Markets – 3.33% Franklin Resources, Inc. T. Price Rowe Group, Inc. Chemicals – 9.82% Air Products & Chemicals, Inc. Albemarle Corp. Ecolab, Inc. Praxair, Inc. Commercial Banks – 3.21% Wells Fargo & Co. Communications Equipment – 2.80% Cisco Systems, Inc. Computers & Peripherals – 3.80% Hewlett-Packard Co. Diversified Telecommunication Services – 4.14% AT&T, Inc. TELUS Corp. (b) Electric Utilities – 2.87% The Southern Co. Electrical Equipment – 2.38% Emerson Electric Co. Energy Equipment & Services – 5.71% National Oilwell Varco, Inc. Schlumberger Ltd. (b) The accompanying notes are an integral part of these financial statements. 16 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2013 Shares Value Food & Staples Retailing – 6.07% CVS Caremark Corp. $ Wal-Mart Stores, Inc. Food Products – 1.05% General Mills, Inc. Gas Utilities – 1.98% Atmos Energy Corp. Health Care Equipment & Supplies – 1.77% Becton Dickinson & Co. Health Care Providers & Services – 5.49% Express Scripts Holding Co. (a) Laboratory Corp. of America Holdings (a) Hotels, Restaurants & Leisure – 1.98% Starbucks Corp. Industrial Conglomerates – 4.89% General Electric Co. Insurance – 3.06% Aflac, Inc. IT Services – 2.00% Cognizant Technology Solutions Corp. (a) Media – 9.35% Comcast Corp. Time Warner Cable, Inc. Walt Disney Co. Multiline Retail – 1.85% Target Corp. Multi-Utilities – 3.05% Wisconsin Energy Corp. The accompanying notes are an integral part of these financial statements. 17 Bright Rock Quality Large Cap Fund Schedule of Investments (Continued) February 28, 2013 Shares Value Oil, Gas & Consumable Fuels – 3.85% Apache Corp. $ Occidental Petroleum Corp. Pharmaceutical – 2.73% AbbVie, Inc. Johnson & Johnson Software – 1.66% Microsoft Corp. Specialty Retail – 2.37% Tiffany & Co. Water Utilities – 2.15% Aqua America, Inc. TOTAL COMMON STOCKS (Cost $98,008,055) $ MONEY MARKET FUNDS – 0.64% Fidelity Institutional Money Market Portfolio, 0.122% (c) TOTAL MONEY MARKET FUNDS (Cost $758,683) Total Investments (Cost $98,766,738) – 99.46% Other Assets in Excess ofLiabilities – 0.54% TOTAL NET ASSETS – 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at February 28, 2013. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 Bright Rock Funds Statements of Assets and Liabilities February 28, 2013 Mid Cap Quality Large Growth Fund Cap Fund ASSETS Investments, at value (cost $30,096,946 and $98,766,738, respectively) $ $ Receivable for Fund shares sold Receivable for investments sold — Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $ Payable for investments purchased — Payable to affiliates Payable to Adviser Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss ) ) Accumulated net realized gain Net unrealized appreciation on investments NET ASSETS $ $ INSTITUTIONAL CLASS SHARES Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ INVESTOR CLASS SHARES Net assets 56 61 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 5 5 Net asset value, redemption price and offering price per share $ $ The accompanying notes are an integral part of these financial statements. 19 Bright Rock Funds Statements of Operations For the Year Ended February 28, 2013 Mid Cap Quality Large Growth Fund Cap Fund INVESTMENT INCOME Dividend income* $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Fund accounting fees Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Reports to shareholders Chief Compliance Officer fees and expenses Legal fees Custody fees Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) — NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ * Net of foreign taxes withheld $ $ The accompanying notes are an integral part of these financial statements. 20 Bright Rock Mid Cap Growth Fund Statements of Changes in Net Assets Year Ended Year Ended February 28, 2013 February 29, 2012 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized depreciation on investments ) ) Net increase (decrease) in net assets from operations ) FROM DISTRIBUTIONS Net realized gains – Institutional Class ) ) Net realized gains – Investor Class (3
